798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hubert THOMPSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-1135.
United States Court of Appeals,Sixth Circuit.
July 10, 1986.
ORDER

1
Upon consideration of the stipulation of the parties to the above-styled appeal for remand to the District Court for entry of an Order remanding this matter to the Secretary of Health and Human Services for the taking of additional evidence and proceedings,


2
It is ORDERED that the stipulation be, and it hereby is approved and the appeal is hereby dismissed.